         Case 1:18-cr-00218-TSC Document 49 Filed 10/26/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :       UNDER SEAL
                                             :
          v.                                 :       Criminal Case: 18-218 (TSC)
                                             :
                                             :
MARIIA BUTINA, also known as                 :
MARIA BUTINA,                                :
                                             :
                      Defendant.             :

                 Government’s Motion for Authorization of Transportation

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this motion, under seal, for an order authorizing

transportation of the defendant. Authorities at the Alexandria Detention Center have requested

such an order before they will authorize transportation of the defendant. The Court approved a

similar request made in September. The subsequently issued Court order will expire on its own

terms on October 25, 2018. Accordingly, the government is seeking this follow-on Order. The

defense joins the government in this motion for a follow-on transfer Order.

                                             Respectfully submitted,

                                             JESSIE K. LIU
                                             UNITED STATES ATTORNEY
                                             D.C. Bar No. 472845

                                     By:               /s/_______________
                                             THOMAS N. SAUNDERS
                                             Assistant United States Attorney
                                             N.Y. Bar Number 4876975
                                             United States Attorney’s Office
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             Telephone: 202-252-7790
                                             Email: Thomas.Saunders@usdoj.gov


                                                 1
